IN RE: Cook, Mary Anna; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs; Parish of Jefferson 24th Judicial District Court Div. “F” Number 516-286; to the Court of Appeal, Fifth Circuit, Number 99CW-0132
Granted. The judgment of the trial court denying plaintiff pauper status is reversed. See Benjamin v. National Super Markets, Inc., 351 So.2d 138 (La.1977). The case is remanded to the trial court for further proceedings.
MARCUS and VICTORY, JJ. would deny the writ.
TRAYLOR, J. not on panel.